              Case 1:16-cv-01541-PEC Document 50 Filed 02/11/19 Page 1 of 2



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BETTY LINDSTROM, et al.,                         )
                                                 )
            and                                  )
                                                 )
v.                                               )      Case No. 16-1541
                                                 )
UNITED STATES,                                   )      Hon. Patricia E. Campbell-Smith
                                                 )
      Defendant.                                 )
__________________________________


                  MOTION FOR SUBSTITUTION OF COUNSEL OF RECORD FOR
                                 CERTAIN PLAINTIFFS

       Comes now Plaintiffs Rosalba Christiansen and Adela Christiansen pursuant to RCFC
83.1(c)(4) (A)(i)(II), and moves this Court to substitute Meghan S. Largent of Lewis Rice LLC
as counsel of record for the Plaintiffs. Attached hereto is the affidavit of appointment as required
by the Rule. Ms. Largent contacted counsel of record, Mark F. (Thor) Hearne, II, by email on
February 7, 2019, but Mr. Hearne did not respond whether he consented to this motion.


            Respectfully submitted this 11th day of February, 2019.


                                                 /s/ Meghan S. Largent
                                                 Meghan S. Largent
                                                 Lindsay S.C. Brinton
                                                 Lewis Rice LLC
                                                 600 Washington Avenue, Suite 2500
                                                 St. Louis, Missouri 63101
                                                 (314) 444-7704
                                                 (314) 612-7704 (fax)
                                                 mlargent@lewisrice.com

                                                 Attorneys for Plaintiff




2312931.1
              Case 1:16-cv-01541-PEC Document 50 Filed 02/11/19 Page 2 of 2



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BETTY LINDSTROM, et al.,                           )
                                                   )
            and                                    )
                                                   )
v.                                                 )     Case No. 16-1541
                                                   )
UNITED STATES,                                     )     Hon. Patricia E. Campbell-Smith
                                                   )
      Defendant.                                   )
__________________________________


                  AFFIDAVIT OF APPOINTMENT OF COUNSEL OF RECORD


State of Missouri
County of City of St. Louis

            Meghan S. Largent states as follows:

            1. That I am an attorney licensed to practice law in the United States Court of Federal
               Claims.

            2. That Rosalba Christiansen and Adela Christiansen have retained me as their new
               attorney of record in this matter.


       I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
Executed on February 11, 2019.
                                                         /s/ Meghan S. Largent
                                                         Meghan S. Largent
                                                         Lewis Rice LLC
                                                         600 Washington Avenue, Suite 2500
                                                         St. Louis, Missouri 63101
                                                         (314) 444-7704
                                                         (314) 612-7704 (fax)
                                                         mlargent@lewisrice.com




2312931.1
